        Case 1:19-cv-00346-RB-KRS Document 33 Filed 04/30/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAMES B. FULLERTON and
BARBARA A. FULLERTON, Husband
and Wife,

                              Plaintiffs,

v.                                                          No. 1:19-cv-00346-RB-KRS

ENERGEN RESOURCES CORPORATION,

                              Defendant.


     ORDER ADOPTING JOINT STATUS REPORT AND PROVISIONAL DISCOVERY
                                 PLAN

        At the Rule 16 scheduling conference held on April 16, 2020, the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan (Doc. 29), and adopted it as set forth

in the Court’s Scheduling Order filed concurrently with this Order.

        IT IS SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
